JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States against the above-named Respondent, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses, and the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties and did, on the 12th day of December, in the year 1902, report to this Court recommending the Government be declared the proprietor of said land and premises upon payment of Four Hundred Dollars *65($400), interest and costs, IT IS NOW, THEREFORE, ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent the sum of Four Hundred' Dollars ($400), together with interest thereon at the. rate of 8 per centum per annum from the 7th day of, March, 1901, to the 10th day of Dec., 1902, amounting to $56.26, and shall pay costs of attorney, arbitration, Registrar’s and High Court costs, amounting to $70.50, said sums making a total of $526.76, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of said sum of $526.76, as aforesaid, the Government of the United States of America be, and the same is hereby declared, the proprietor of ALL that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “LELOTOA”, STARTING at a point being the northeastern corner of land “Laloifi”, and the southeastern corner of land “Utumoa”, property of the said Government, and following the eastern boundary of said land “Utumoa” bearing 47 degrees 15 minutes, distance 40 feet, to land of said Government, known as the church site; thence following the eastern boundary of said church site, bearing 36 degrees, distance 32 feet; thence bearing 95 degrees 30 minutes, distance 53 feet, to land “Faletoi”, property of said Sarnia; thence running in a southerly direction, bearing 2 degrees 15 minutes, distance 62 feet, to land “FALEULU”; thence bearing 159 degrees, distance 86 feet, to the, boundary line of land agreed by the Samoan landowners of Fagatogo to be surrendered and sold to the said Government; thence following said agreed boundary line, westerly, bearing 276 degrees 6 minutes, distance 100 feet, to a monument marked , and land known as *66“Laloifi”, sold by Mele Meredith to said Government; thence following eastern boundary of said land “Laloifi”, bearing 345 degrees, distance 80 feet, to starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said lands in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and seal of the Court on this 15th day of December, 1902.